Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-4, 6-12, and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication to Belghoul et al. (US 2018/0227960 A1) (herein after Belghoul) in view of US Publication to Baldemair et al. (US 2017/0347271 A1) (herein after Baldemair).

Regarding claim 1, Belghoul discloses a method for uplink information transmission, comprising: receiving on a first carrier based on a first communication protocol, by a terminal device, first downlink information transmitted by a first access network device; receiving on a second carrier based on a second communication protocol, by the terminal device, second downlink information transmitted by a second access network device; 
and transmitting on a target carrier, by the terminal device, first uplink information to the first access network device based on the first communication protocol and second uplink information to the second access network device, wherein the first communication protocol is different from the second communication protocol [¶0078-0082 and fig. 5]; 
receiving, by the terminal device, fifth configuration information transmitted by the first access network device and sixth configuration information transmitted by the second access network device, and determining a transmission parameter of the second uplink information according to the fifth configuration information and the six configuration information [¶0105-0107], wherein the fifth configuration information is used to indicate a first time-frequency resource [fig. 7 and ¶0116, 0124, ¶0127 -  At 724 the UE receives uplink and downlink grants (fifth configuration information) from the LTE base station (first access network device). The 5G NR network node receives uplink and downlink grant information from the LTE network node and transmits uplink HARQ schedule (sixth configuration information) that may accommodate said uplink grant]. 
	Belghoul further discloses the sixth configuration information is used to indicate a second time-frequency resource. However, the second time-frequency resource is not explicitly indicated as being a subset of the first-time frequency resource as claimed.
	Baldemair, in the same field of endeavor, discloses a network node may send a re-configuration message to free resources originally used by LTE UL - if resources required for the NR UL exceed the capacity available according to a previous arrangement [¶0194-0197]. Baldemair thusly demonstrates an efficient technique for scheduling time-frequency resources for radio communication in a wireless communication system. One ordinarily skilled in the art may readily recognize the increased flexibility may improve resource utilization. It would have been obvious, at the time of the application, to configure the second time-frequency resource based on a subset of the first time-frequency resource for the same reasons. 

Regarding claim 2, the combined Belghoul and Baldemair discloses the method according to claim 1, wherein the first uplink information comprises at least one of: feedback acknowledge information (ACK/NACK) corresponding to the first downlink information; a channel quality indicator (CQ) of the first carrier; a scheduling request (SR); and uplink traffic data [Belghoul ¶0107, ¶0121 – note that the list comprises alternatively claimed limitations].

Regarding claim 3, the combined Belghoul and Baldemair discloses the method according to claim 1, wherein the second uplink information comprises at least one of: feedback [Belghoul ¶0107, ¶0121].

Regarding claim 4, the combined Belghoul and Baldemair discloses the method according to claim 1, further comprising: receiving, by the terminal device, second configuration information transmitted by the first access network device, wherein the second configuration information is used to indicate a transmission parameter of the first uplink information [Belghoul: ¶0106 step 724].

Regarding claim 6, the combined Belghoul and Baldemair discloses the method according to claim 1, wherein the transmitting on the target carrier, by the terminal device, the first uplink information to the first access network device based on the first communication protocol and the second uplink information to the second access network device comprises: transmitting on the target carrier, by the terminal device, the first uplink information using a first uplink channel and the second uplink information using a second uplink channel; wherein the first uplink channel is different from the second uplink channel [Belghoul: fig. 11 ¶0121-0122].

Regarding claim 7, Belghoul discloses a terminal device, comprising: a processor; a receiver; and a transmitter; wherein the processor is configured to receive, on a first carrier based on a first communication protocol, first downlink information transmitted by a first access network devices ; the processor is further configured to receive, on a second carrier based on a second communication protocol, second downlink information transmitted by a second access network device; and the processor is further configured to transmit, on a target carrier, first uplink information to the first access network device based on the first communication protocol and [0078-0082 and fig. 5]; 
and the processor is further configured to: receive fifth configuration information transmitted by the first access network device and sixth configuration information transmitted by the second access network device; and determine a transmission parameter of the second uplink information according to the fifth configuration information and the sixth configuration information; wherein the fifth configuration information is used to indicate a first time- frequency resource, and the sixth configuration information is used to indicate a second time- frequency resource [fig. 7 and ¶0105-0107, ¶0116, ¶0124, ¶0127 -  At 724 the UE receives uplink and downlink grants (fifth configuration information) from the LTE base station (first access network device). The 5G NR network node receives uplink and downlink grant information from the LTE network node and transmits uplink HARQ schedule (sixth configuration information) that may accommodate said uplink grant]. 
	Belghoul further discloses the sixth configuration information is used to indicate a second time-frequency resource. However, the second time-frequency resource is not explicitly indicated as being a subset of the first-time frequency resource as claimed.
Baldemair, in the same field of endeavor, discloses a network node may send a re-configuration message to free resources originally used by LTE UL - if resources required for the NR UL exceed the capacity available according to a previous arrangement [¶0194-0197]. Baldemair thusly demonstrates an efficient technique for scheduling time-frequency resources for radio communication in a wireless communication system. One ordinarily skilled in the art would readily recognize the increased flexibility may improve resource utilization. It would have been obvious to configure the second time-

Regarding claim 8, the combined Belghoul and Baldemair discloses the terminal device according to claim 7, wherein the target carrier is a carrier as same as the first carrier when the first carrier is a time division duplexing (TDD) carrier; or the target carrier is an uplink carrier paired with the first carrier when the first carrier is a frequency division duplexing (FDD) downlink carrier [Baldemair: ¶0018, ¶0077 and ¶0088 – FDD LTE implies paired spectrum].

Regarding claim 9, the combined Belghoul and Baldemair discloses the terminal device according to claim 7, wherein the first uplink information comprises at least one of: feedback acknowledge information (ACK/NACK) corresponding to the first downlink information; a channel quality indicator (CQ) of the first carrier; a scheduling request (SR); and uplink traffic data [Belghoul ¶0107, ¶0121 – note that the list comprises alternatively claimed limitations].

Regarding claim 10, the combined Belghoul and Baldemair discloses the terminal device according to claim 7, wherein the second uplink information comprises at least one of: feedback acknowledge information (ACK/NACK) corresponding to the second downlink information; and a channel quality indicator (CQ) of the second carrier [Belghoul: ¶0107, ¶0121].

Regarding claim 11, the combined Belghoul and Baldemair discloses the terminal device according to claim 7, wherein the processor is further configured to receive second configuration information transmitted by the first access network device, wherein the second [Belghoul: ¶0106 step 724].

Regarding claim 12, the combined Belghoul and Baldemair discloses the terminal device according to claim 11, wherein the transmission parameter of the first uplink information comprises first channel resource indication information which is used to indicate a time-domain resource location and/or a frequency-domain resource location of a physical channel that is configured to transmit on the target carrier the first uplink information [Belghoul: fig. 11 ¶0121-0122].

Regarding claim 15, the combined Belghoul and Baldemair discloses the terminal device according to claim 7, wherein the transmission parameter of the second uplink information comprises second channel resource indication information which is used to indicate a time-domain resource location and/or a frequency-domain resource location of a physical channel that is configured to transmit on the target carrier the second uplink information [Belghoul: fig. 11 ¶0121-0122].

Regarding claim 16, the combined Belghoul and Baldemair discloses the terminal device according to claim 7, wherein the processor is further configured to transmit, on the target carrier, the first uplink information using a first uplink channel and the second uplink information using a second uplink channel; and wherein the first uplink channel is different from the second uplink channel [Belghoul: fig. 11 ¶0121-0122].

Regarding claim 17, the combined Belghoul and Baldemair discloses the terminal device according to claim 16, wherein the first uplink channel is an uplink channel based on the first communication protocol [Belghoul ¶0121].

Regarding claim 18, the combined Belghoul and Baldemair discloses the terminal device according to claim 16, wherein the second uplink channel is an uplink channel based on the first communication protocol or the second communication protocol [Belghoul ¶0121 and Beldemair ¶0075].

Regarding claim 19, the combined Belghoul and Baldemair discloses the terminal device according to claim 16, wherein the second uplink channel is a physical uplink control channel [Belghoul ¶0121; Beldemair ¶0185].

Regarding claim 20, the combined Belghoul and Baldemair discloses the terminal device according to claim 7, wherein the first communication protocol comprises a long term evolution (LTE) protocol, and the second communication protocol comprises a new radio (NR) protocol [Belghoul ¶0103].

Regarding claim 21, the combined Belghoul and Baldemair discloses the method according to claim 1, wherein the transmitting on a target carrier, by the terminal device, first uplink information to the first access network device based on the first communication protocol and second uplink information to the second access network device comprises: transmitting in a first resource in the target carrier, by the terminal device, the first uplink information to the first access network device based on the first communication protocol, and transmitting in a second [Belghoul: ¶0114 and ¶0121].

Regarding claim 22, the combined Belghoul and Baldemair discloses the terminal device according to claim 7, wherein the processor is further configured to transmit, in a first resource in the target carrier, the first uplink information to the first access network device based on the first communication protocol, and transmit, in a second resource in the target carrier, the second uplink information to the second access network device, wherein the second resource in the target carrier is indicated to the second access network device through first configuration information transmitted from the first access network device; wherein the first configuration information is used to indicate the second resource in the target carrier in the following manners: the first configuration information is used to indicate a first frequency-domain resource set in the target carrier, and the first frequency-domain resource set in each uplink slot or each uplink subframe in the target carrier is reserved for the second access network device; [Belghoul ¶0114 and ¶0121].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 6-12, 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Publication to PELLETIER (US 2019/0089498 A1) teaches a terminal-based scheduling may enable minimal latency on a per-need basis within a set of dynamically assigned uplink resources by the network ¶0210. 
US Publication to Takeda et al. (US 2020/0196302 A1) discloses: a user terminal has a transmission section that transmits uplink control information (UCI), and a control section that controls re-direction of at least part of the UCI, when an uplink (UL) data channel of a first transmission time interval (TTI), carrying the UCI, and a UL data channel of a second TTI, which is shorter than the first TTI, collide with each other in a same carrier [¶0008 and ¶0012]. The first and second TTIs may represent LTE and NR respectively.  
US Publication to Maaref et al. (US 2018/0192404 A1) discloses a method including: receiving a New Radio (NR) control signal indicating a Long Term Evolution (LTE) network .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SORI A AGA whose telephone number is (571)270-1868.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571) 272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SORI A AGA/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476